Title: From Thomas Jefferson to Nicolas van Staphorst, 1 September 1788
From: Jefferson, Thomas
To: Staphorst, Nicholas van


          
            
              Sir
            
            Paris Sep. 1. 1788.
          
          Mr. Jacob Van Staphorst having before his departure expressed to me your wish that I would communicate to you whatever interesting news might come to us from America, I have the happiness to announce to you the accession of the state of New York to the new Constitution by a majority of five. The postscript to a letter from M. de Crevecoeur the French Consul at New York announces this, the letter itself which was of July 26. as well as others of the same date having been written before the fact was known. The postscript was added just as the ship was getting under way.
          I have taken the liberty to ask Mr. Dumas to apply to you for some little bagatelle to pay for the Leyden gazettes for myself and a friend of mine. I have the honour to be with great esteem Sir Your most obedt. humble servt.,
          
            Th: Jefferson
          
        